 1   RALPH B. WEGIS, SBN 67966
     LAW OFFICES OF RALPH B. WEGIS
 2   1930 TRUXTUN AVENUE
     BAKERSFIELD, CALIFORNIA 93301
 3
     TELEPHONE: (661) 635-2100
 4   FAX: (661) 635-2107
     rwegis@ralphwegis.com
 5
     Attorneys for Plaintiff,
 6   WESTON ANTHONY SMITH
 7
     MARGO A. RAISON, COUNTY COUNSEL
 8   By: MARSHALL S. FONTES, DEPUTY (SBN 139567)
     Kern County Administrative Center
 9   1115 Truxtun Avenue, Fourth Floor
10   Bakersfield, CA 93301
     Telephone 661-868-3800
11   Fax 661-868-3805

12   Attorneys for Defendants, COUNTY OF KERN
     and DONNY YOUNGBLOOD
13
14
                                  UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16
     WESTON ANTHONY SMITH,            )
17                                    )                CASE NO: 1:15-CV-01749-MCE-JLT
                                      )
18              Plaintiff,            )                STIPULATION AND ORDER TO
                                      )                CONTINUE DATE FOR INITIAL
19   vs.                              )                DISCLOSURE OF EXPERT WITNESSES TO
                                      )                APRIL 3, 2019; DECLARATION OF
20   COUNTY OF KERN, a public entity, )                MARSHALL S. FONTES IN SUPPORT
     DONNY YOUNGBLOOD, an individual )                 THEREOF
21                                    )
                Defendants.           )
22                                    )
                                      )
23                                    )

24           Plaintiff, Weston Anthony Smith, and Defendants, County of Kern and Donny

25   Youngblood, have met and conferred through their respective attorneys of record, and hereby

26   make this joint stipulated request of the Court that the current case schedule be amended to

27   continue the date for the initial disclosure of expert witnesses to April 3, 2019, from the presently

28   scheduled date of March 21, 2019, as set forth below. ALL OTHER SCHEDULED DATES


     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Date For Initial Disclosure Of Expert Witnesses To April 3, 2019, etc.
                                                                1
 1   WOULD REMAIN INTACT AND UNCHANGED.
 2           WHEREAS: the Court’s initial scheduling order of February 29, 2016, provided that

 3   “All counsel are to designate in writing, file with the Court, and serve upon all other parties the

 4   name, address, and area of expertise of each expert that they propose to tender at trial … The

 5   designation shall be accompanied by a written report prepared and signed by the witness. The

 6   report shall comply with Fed. R. Civ. P. 26(a)(2)(B)”; and

 7           WHEREAS: On or about November 5, 2018, the Court ordered that “All counsel are to
     designate in writing, file with the Court, and serve upon all other parties the name, address, and
 8
     area of expertise of each expert they propose to tender at trial not later than Thursday, March 21,
 9
     2019”; and that “Given the number of extensions in this matter that have already been granted,
10
     the parties are admonished that no further requests for extensions in this matter will be
11
     considered”; and
12
             WHEREAS: Based on the language of the Court’s November 5, 2018, Order, the
13
     parties are uncertain as to whether they are required to submit the written report required by Fed.
14
     R. Civ. P. 26(a)(2)(B), or instead to file with the Court, and serve upon all other parties the name,
15
     address, and area of expertise of each expert they propose to tender at trial; and
16
             WHEREAS: Charles Hinkin, Ph.D., a neuro-psychologist, the retained expert to be
17
     designated by the Defendants, will be unable to provide the written report required by Fed. R.
18
     Civ. P. 26(a)(2)(B) because he has been unable perform an independent medical examination of
19
     the Plaintiff due to scheduling difficulties, as set forth in the supporting declaration, and the
20   earliest the examination could be set is March 21, 2019; and
21           Whereas: The Court’s Order of February 29, 2016, provided that “[a]ll experts
22   designated are to be fully prepared at the time of designation to render an informed opinion, and
23   give their bases for their opinion, so that they will be able to give full and complete testimony at
24   any deposition taken by the opposing party. Experts will not be permitted to testify at the trial as
25   to any information gathered or evaluated, or opinion formed, after deposition taken subsequent to
26   designation”; and
27           WHEREAS: Out of an abundance of caution, and in the interests of justice, the parties
28   do not wish to prejudice their rights or disobey the Court by submitting only the “name, address,


     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Date For Initial Disclosure Of Expert Witnesses To April 3, 2019, etc.
                                                                2
 1   and area of expertise of each expert they propose to tender at trial” as set forth in the Court’s
 2   November 5, 2018, Order, if the Court intended that “[t]he designation shall be accompanied by

 3   a written report prepared and signed by the witness. The report shall comply with Fed. R. Civ. P.

 4   26(a)(2)(B)” as set forth in the Court’s initial scheduling order of February 29, 2016; and

 5           WHEREAS: Counsel have met and conferred and are scheduling Plaintiff’s

 6   examination with Dr. Hinkin on March 21, 2019, the extension of the initial disclosure date to

 7   April 3, 2019, would allow the Defendants’ expert to prepare a written report in compliance
     with Fed. R. Civ. P. 26(a)(2)(B) , leaving all other dates unchanged and intact, including the
 8
     supplemental expert disclosure which is scheduled for April 10, 2019:
 9
             NOW THEREFORE, IT IS STIPULATED BY AND BETWEEN THE PARTIES,
10
     THROUGH THEIR RESPECTIVE COUNSEL THAT GOOD CAUSE EXISTS TO
11
     CONTINUE ALL DATES AS FOLLOWS:
12
             That the initial disclosure of expert witnesses shall be served and filed on April 3, 2019.
13
     Supplemental expert disclosure shall remain due 20 days from March 21, 2019, by April 10, 2019.
14
     DATED: March __, 2019                   LAW OFFICES OF RALPH B. WEGIS
15
16                                            /s/ Ralph B. Wegis
17                                           RALPH B. WEGIS
                                             Attorneys for Plaintiff,
18                                           WESTON ANTHONY SMITH
19
     DATED: March __, 2019                   MARGO A. RAISON, COUNTY COUNSEL
20
21
                                              /s/ Marshall S. Fontes
22                                           MARSHALL S. FONTES,
                                             Attorneys for Defendants, COUNTY OF KERN,
23                                           and DONNY YOUNGBLOOD
24
25
26
27
28

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Date For Initial Disclosure Of Expert Witnesses To April 3, 2019, etc.
                                                                3
 1                                                  ORDER
 2           Good cause having been shown, and based upon the mutual Stipulation of all parties to

 3   this action, the Court hereby orders that the initial disclosure of expert witnesses shall be served

 4   and filed on April 3, 2019. Supplemental expert disclosure shall remain due 20 days from March

 5   21, 2019, by April 10, 2019.

 6           IT IS SO ORDERED.

 7   Dated: March 13, 2019

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Date For Initial Disclosure Of Expert Witnesses To April 3, 2019, etc.
                                                                4
